Citation Nr: 0321725	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia, with degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2001, when it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, so that additional 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review. 

In the Board's prior September 2001 remand, certain issues 
were referred to the RO for consideration.  Thereafter, in 
its November 2002 rating decision the RO granted secondary 
service connection for left hip and low back disorders.  No 
adjudicatory action, however, is shown as to the referred 
issue of entitlement to a total disability rating based on 
individual unemployability, or on a February 2003 claim of 
entitlement to an increased evaluation for a left hip 
disorder.  Such matters are therefore referred to the RO for 
appropriate action.  


REMAND

In September 2001, the Board requested that the veteran be 
afforded a VA medical examination for evaluation of the 
current severity of his service-connected left knee disorder.  
One focus of that evaluation was to address those factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (2002) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In particular, the 
examination was to address pain on use, incoordination, 
weakness, fatigability, and pain on flare-ups.  The VA 
examination in May 2002, noted that range of motion was 
additionally limited by pain and weakness, with pain being 
the more dominant cause.  Contrary to the remand 
instructions, however, the report does not quantify the 
degree to which pain and weakness additionally limits left 
knee motion.  This lack of specificity precludes rating any 
resulting functional loss.  Also, no reference was made by 
the examiner as to the presence or absence of incoordination, 
fatigability, or pain on flare-ups.  Therefore, corrective 
action is necessary.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board does note that the examining physician in May 2002 
reported that the veteran's left knee, left hip, and low back 
disorders were associated with significant pain that was 
incapacitating, with the veteran having extreme difficulty 
kneeling, bending, squatting, lifting, or carry anything of 
significant weight.  In addition, it was determined that, 
because of the aforementioned restrictions, the veteran would 
have difficulty in his line of work and in his performance of 
daily activities.  Such medical input, together with the 
veteran's prior hearing testimony in February 2000 that his 
left knee had adversely affected his ability to obtain 
employment and interfered with his self-employment in the 
sale and installation of used appliances, raise the issue of 
entitlement to an extraschedular rating.  This matter has not 
been addressed by the RO since its November 1999 statement of 
the case.  Further review of such issue under 38 C.F.R. 
§ 3.321(b) (2002) is therefore in order.

Lastly, it is noted that the veteran submitted additional 
medical evidence to the RO in February 2003 for the purpose 
of substantiating his claim for increase for a left hip 
disorder.  The evidence, however, also addresses the 
veteran's service-connected left knee disorder, and was 
submitted without a waiver of initial RO consideration.  In 
the interests of due process, initial review of such evidence 
by the RO is warranted, particularly inasmuch as other 
development actions set forth above are necessary.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran a VA 
orthopedic examination for the purpose of 
determining the nature and severity of 
his left knee chondromalacia with 
degenerative joint disease.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of impairment 
attributable to the service-connected 
left knee disorder.  All applicable 
diagnoses must be fully set forth.  

Detailed findings/opinions must be 
provided as to the following:

(a)  Describe the current state 
of the veteran's left knee, 
including the presence or 
absence of ankylosis, 
subluxation, lateral 
instability, and/or dislocation 
of semilunar cartilage.  Are 
there frequent episodes of 
locking, pain, and effusion?  
If ankylosis, subluxation, or 
lateral instability is shown to 
be present, the degree of 
impairment must be set forth in 
detail.   

(b)  Undertake range of motion 
studies of the left knee and 
note the exact measurements for 
flexion and extension.

(c)  Ascertain whether or not 
the left knee exhibits  
weakened movement, excess 
fatigability or incoordination 
attributable to the service-
connected disability.  Such 
determination must be expressed 
in terms of the degree of 
additional range of motion loss 
due to weakened movement, 
excess fatigability or 
incoordination.

(d)  Identify whether there is 
present or absent objective 
signs of left knee pain, and 
whether any such pain could 
significantly limit functional 
ability during flare-ups or 
when the knee is used 
repeatedly over a period of 
time.  This determination must 
be portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

(e)  Is it at least as likely 
as not that the veteran's 
service-connected left knee 
disorder, alone, materially 
interferes with his employment?  
If so, how?

2.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim of entitlement to an increased 
schedular and extraschedular evaluation 
for his service-connected left knee 
disorder, in light of all the evidence on 
file, including the records of private 
medical treatment submitted in February 
2003, and all governing legal authority, 
inclusive of VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998), and VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997) (permitting 
separate evaluations for diverse 
manifestations of the same 
musculoskeletal disability).  If 
extraschedular entitlement is found, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321, as 
appropriate, is required.  If any benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


